Citation Nr: 0615973	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
rendered by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA), wherein a 10 
percent rating for left knee synovitis was confirmed and 
continued, a claim for service connection for left elbow 
strain residuals remained denied due to the lack of new and 
material evidence to reopen that claim, and a claim for TDIU 
was denied.  In an August 2005 decision, the Board denied an 
increased rating for left knee synovitis.  The Board also 
determined that new and material evidence had been received 
to reopen the claim of entitlement to service connection for 
left elbow injury residuals, and concomitantly granted 
service connection for left elbow arthritis and left ulnar 
nerve neuropathy as residuals of a left elbow injury.  
Furthermore, the Board remanded the claim for TDIU 
compensation, in view of the grants of service connection for 
additional disabilities.  

In a November 2005 rating decision, the RO assigned 20 
percent ratings for left ulnar neuropathy and for left elbow 
arthritis with limitation of motion; the latter rating was 
effective as of March 20, 2004, with a 10 percent rating 
assigned for the period prior to that date.  The question of 
entitlement to TDIU was denied by the RO in a supplemental 
statement of the case issued in February 2006.  The case was 
then returned to the Board for further consideration of the 
TDIU claim.


FINDING OF FACT

The competent evidence does not show that the veteran is 
unable to secure or maintain substantially gainful employment 
as a result of his service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in May 2003 and October 2004 that included discussions 
pertinent to the veteran's TDIU claim.  The letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  The May 2003 
letter was issued prior to the initial adjudication of the 
veteran's claim for TDIU compensation in September 2003 and 
readjudication of that claim in February 2006, and there is 
accordingly no prejudicial timing defect that could be raised 
under Pelegrini.  There is no indication that the veteran has 
not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating (TDIU) 
claim.  

The Board notes that the criteria for TDIU were set forth in 
the statement of the case and supplemental statements of the 
case, sent to the veteran during the course of this appeal.  
While notice was not provided that an effective date would be 
assigned in the event of award of benefits, such failure to 
do so is not prejudicial to the veteran, inasmuch as no 
additional compensation is awarded herein.  The Board 
accordingly finds that there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA medical records and the 
reports of VA examinations conducted pursuant to this claim 
have been associated with the claims file.  The veteran was 
offered, and declined, the opportunity to present testimony 
at the RO, but did present testimony before the undersigned 
Board member.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Entitlement to TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).

The veteran's service-connected disabilities are as follows: 
left ulnar nerve neuropathy, rated as 20 percent disabling; 
left elbow arthritis with limitation of motion, rated as 20 
percent disabling; and left knee synovitis, rated as 10 
percent disabling.  The combined rating for these 
disabilities is 40 percent; see 38 C.F.R. § 4.25.  Thus, the 
veteran does not meet the schedular requirements necessary 
for the assignment of a total rating under 38 C.F.R. § 
4.16(a) (2005).

The issue that accordingly must be decided is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, and which permits the individual 
to earn a "living wage").  38 C.F.R. § 4.16(b) (2005); 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must 
reflect that circumstances, apart from non-service-connected 
conditions, place him in a different position than other 
veterans having a 40 percent compensation rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A rating in itself (in 
this case, 40 percent) is recognition that there is 
impairment that diminishes the opportunity to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disabilities, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The Board notes that the Court, with regard to the 
unemployability criteria, has indicated that the question of 
unemployability (that is, the veteran's ability or inability 
to engage in substantial gainful activity) has to be looked 
at in a practical manner, and that the main area of inquiry 
is whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342 (2000).

The Board initially notes that the report of a February 2004 
VA examination shows that the examiner specifically 
"recommended that the [veteran] be TDIU."  This 
recommendation, however, is apparently premised on impairment 
resulting from both service- and nonservice-connected 
disabilities; the report indicates findings that the veteran 
has chronic recurring problems with right side pain and 
decreased range of motion that cause "significant 
disability."  The veteran, however, has not established 
service connection for any right side disabilities, but only 
for those on his left side.  As such, the conclusion that the 
veteran should be assigned TDIU is not one that can be deemed 
particularly dispositive of the question at hand.

In contrast, the report of a March 2004 VA orthopedic 
examination shows that the examining physician specifically 
rejected any conclusion that the veteran is unemployable due 
to his service-connected disorders.  Following review of the 
veteran's service-connected disabilities, the examiner 
concluded by opining that, "[i]f I were asked whether the 
[veteran] is a total disability, I would have to say no at 
this juncture....I do not see any reason he could not perform a 
sit-down job for at least part of the day.  He states that he 
is considering going fishing...thus, I think the [veteran] is 
at least able to perform a sit-down job."  

On his application for TDIU compensation, dated in March 
2003, the veteran indicated that he had been self-employed as 
an automobile wholesaler; he subsequently stated that he was 
reluctant to drive due to his impairment and the medications 
he was taking.  It may be that he is in fact precluded from 
working as an automobile wholesaler for those reasons.  There 
is no evidence, however, that his left side impairment, to 
include the consequences of medications, prevent him from 
obtaining and engaging in all forms of employment; as noted 
above, he was considered on medical examination to be 
competent to engage in at least sedentary work.

The medical evidence, in brief, does not establish that the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation at 
this time.  While these particular disabilities have rendered 
him disabled to some extent, as reflected by the combined 40 
percent rating in effect therefor, there is no evidence that 
his service-connected disabilities, and these disabilities 
alone, render him unable to obtain and maintain substantially 
gainful employment; indeed, the more probative medical 
evidence, as discussed above, specifically rejects such a 
conclusion.  The Board must accordingly conclude that the 
preponderance of the evidence is against the veteran's claim 
for TDIU compensation, and his claim fails.


ORDER

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


